Citation Nr: 0033764	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-05 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability compensation benefits for a 
left eye disorder under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to an effective date earlier than 
November 16, 1998 for the grant of a total rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1970 
to November 1974.  She also had additional service with the 
Air National Guard.  

This appeal arises from a December 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to disability 
compensation for a left eye disorder under the provisions of 
38 U.S.C.A. § 1151.  

Also, by a March 1999 rating action, the RO granted the 
veteran's claim for a total rating based on individual 
unemployability, effective from November 16, 1998.  
Thereafter, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an effective date 
earlier than November 16, 1998 for the grant of a total 
rating based on individual unemployability.  

The issue of entitlement to an effective date earlier than 
November 16, 1998 for the grant of a total rating based on 
individual unemployability will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for disability compensation benefits for 
a left eye disorder under the provisions of 38 U.S.C.A. 
§ 1151 has been developed.  

2.  The veteran was hospitalized at the VA Medical Center 
(VAMC) in Birmingham, Alabama in January 1997, at which time 
she underwent indirect laser photocoagulation of both eyes 
for a diagnosed bilateral retinoschisis with schisis 
detachment.  

3.  Eye surgery that the veteran underwent in January 1997 
resulted in additional left eye disability which has been 
diagnosed as macular edema and inferior retinal vein 
occlusion.  


CONCLUSION OF LAW

The criteria for disability compensation benefits for a left 
eye disorder diagnosed as macular edema and inferior retinal 
vein occlusion of the left eye, under the provisions of 
38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. §§ 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute provides that, where a veteran 
sustains a disease or injury, or an aggravation of an 
existing disease or injury, as the result of VA training, 
hospitalization, medical, or surgical treatment or a course 
of vocational rehabilitation, or as a result of having 
submitted to an examination, not the result of such veteran's 
own willful misconduct, and such disease, injury or 
aggravation results in additional disability or the death of 
such veteran, disability or death compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (a) (2000).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (2000).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c) (2000).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800 
(2000).

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability." The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Appeal for 
Veterans Claims (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply, unless Congress provided 
otherwise or permitted the VA Secretary to provide otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  The old law is more favorable to the 
veteran and will be applied in this case.

Throughout the current appeal, the veteran has asserted that, 
following the January 30th, 1997 eye surgery, her left eye 
condition has worsened.  She cites increased blurred vision 
in her left eye following this surgery, constant left eye 
pain that was not present prior to the surgery, a macular 
hole in her left eye that was also not shown before the 
surgery, and extreme sensitivity to light that was not 
present prior to the surgery.  

According to pertinent medical records, a January 24th, 1997 
VA outpatient medical record reflected treatment for 
retinoschisis detachment of both eyes.  Visual acuity was 
determined to be 20/20 in both eyes.  

From January 30th to 31st, 1997, the veteran was hospitalized 
at the Birmingham VAMC.  At that time, she underwent indirect 
laser photocoagulation of both eyes under general 
endotracheal anesthesia without complications.  Her hospital 
stay was described as uneventful, and she remained free of 
pain.  A physical examination completed on the veteran's 
first post-operative day demonstrated an unremarkable eye 
evaluation.  Specifically, unchanged visual acuity, fine 
intraocular pressure, and areas of retinoschisis and lattice 
degeneration which were well demarcated with laser were 
shown.  Upon discharge, the veteran was diagnosed to have 
bilateral retinoschisis with schisis detachment.  No other 
ophthalmologic disorder was noted on these reports.  

Of record is a consent form signed by the veteran on January 
30, 1997. At that time she indicated that she understood the 
nature of the proposed procedure and the intended risks 
involved and expected results.

A follow-up VA outpatient treatment session on February 28th, 
1997, approximately one month after the surgery, indicated 
that the veteran was doing well.  At a March 7th, 1997 VA 
outpatient treatment session, probable partial branch retinal 
vein occlusion in the inferotemporal quadrant of the left eye 
with macular edema and early cystic changes was assessed.  
The examiner noted that re-vascularization appeared to have 
occurred.  On April 23rd, 1997, the veteran sought treatment 
for complaints of a worsening constant dull pain in her left 
eye.  Posterior nodular scleritis as well as retinoschisis, 
found to be clinically stable, were diagnosed.  

Thereafter, in May 1997, the veteran underwent a VA visual 
examination which demonstrated, with respect to her left eye, 
uncorrected near visual acuity of 20/60, correctable to 20/20 
and uncorrected distant visual acuity of 20/50, correctable 
to 20/40.  There was normal extraocular muscle function.  
There was no diplopia.  The pupil was normally reactive to 
light.  There was some constriction in the superior nasal 
quadrant. The lens was normal and there was a healthy optic 
nerve, There was mild vitreous traction on the fovea with a 
possible Stage I or Stage II macular hole and mildly tortuous 
vessels.  There were laser scars of almost 360 degrees.  The 
lid, lashes, conjunctivae, cornea, and anterior chamber of 
the veteran's left eye were normal.  

Following the examination, the examiner diagnosed, with 
respect to the veteran's left eye, a history of retinal 
detachment, status-post indirect laser treatment, a history 
of posterior nodular scleritis, constricted visual fields, 
presbyopia, and vitreous traction on the fovea.  

Subsequent private and VA medical records reflect continued 
complaints of left eye pain from June 1997 to March 2000. 

A June 1998 VA general medical examination demonstrated a 
left ptosis.  The veteran's left pupil responded to light, 
and her extraocular muscles were intact.  The examiner 
diagnosed, in pertinent part, status-post repaired bilateral 
retinal detachments with residual left ptosis.  

In February 2000, the veteran underwent a VA eye examination.  
At that time, the veteran reported that, following her 
January 1997 eye surgery, she developed cysto-macular edema 
and branch vein occlusion in her left eye as well as pain.  
The veteran reported that, since the January 1997 eye 
surgery, she has had two series of steroid injections over 
time and that she also developed a cataract in her left eye, 
which was probably secondary to the steroids.  The veteran 
stated that she underwent a cataract extraction in May 1999 
and surgery on her left upper lid for chronic edema in 
October 1998, which was only partially successful.  

A physical examination of the veteran's left eye demonstrated 
uncorrected near vision of 20/400, correctable to 20/60 and 
uncorrected distant vision of 20/60 minus 1, correctable to 
20/60 plus 1.  There was no diplopia.  There was a normal 
left visual field except for the lowered Lidocaine which 
precluded the upper field. Posterior chamber intraocular lens 
was in place.  There was an inferior branch vein occlusion 
with some hemorrhage along the line of the vein.  An 
evaluation of the macula showed large cystic areas with 
surrounding edema.  There was peripheral retinoschisis with 
walled off areas and no detachment.  The intraocular tension 
was 16.  

Following the evaluation, the examiner diagnosed a history of 
retinoschisis with laser retinopexy, pseudophakia secondary 
to probable steroid cataract, cysto-macular edema, and 
inferior branch vein occlusion.  The examiner expressed an 
opinion that it was entirely possible that the macular edema 
and inferior retinal vein occlusion of the veteran's left eye 
resulted from the VA treatment that she had received.  

The examiner explained that macular edema and inferior 
retinal vein occlusion were only occasional complications of 
indirect laser retinopexy and were not certain or near 
certain results of such treatment, were not merely 
coincidental with such surgical treatment, and did not 
represent continuance of the natural progress of the 
condition for which the veteran underwent surgery.  The 
examiner also stated that, if the eye surgery had not been 
performed, the veteran would have eventually experienced 
total retinal detachment as well as loss of vision from the 
lattice degeneration and retinoschisis with holes that was 
occurring.  

To summarize, the evidence of record demonstrates that, prior 
to the January 30th, 1997 eye surgery, the veteran had been 
diagnosed to have retinoschesis detachment in both of her 
eyes.  On January 30th, 1997, she underwent indirect laser 
photocoagulation of both eyes under general endotracheal 
anesthesia without complications.  Her hospital stay was 
described as uneventful, and she was discharged on the 
following day with a diagnosis of bilateral retinoschisis 
with schisis detachment.  

Following the January 30th, 1997 surgery, the veteran has 
continued to experience problems with her left eye.  At a 
February 2000 VA eye evaluation, the examiner expressed his 
opinion that it is entirely possible that the current macular 
edema and inferior retinal vein occlusion of the veteran's 
left eye resulted from the VA treatment that she had 
received.  In addition, the examiner concluded that the 
veteran's macular edema and inferior retinal vein occlusion 
are only occasional complications of indirect laser 
retinopexy and are not certain or near certain results of 
such treatment, are not merely coincidental with such 
surgical treatment, and do not represent continuance of the 
natural progress of the condition for which the veteran 
underwent surgery.  

Based on this evidence, the Board finds that the 
January 30th, 1997 indirect laser photocoagulation of the 
veteran's left eye caused the current macular edema and 
inferior retinal vein occlusion of her left eye.  Therefore, 
the macular edema and inferior retinal vein occlusion of the 
veteran's left eye may be considered to be an additional left 
eye disability which resulted from VA surgery.  

The Board is aware that the veteran executed a consent form 
prior to the surgery indicating that she was aware of the 
attendant risks.  However, the risks involved were not 
listed.  More importantly, 38 C.F.R. § 3.358 provides that 
the necessary consequences are those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  The VA examiner who 
conducted the February 2000 VA eye examination stated that 
the current macular edema and inferior retinal vein occlusion 
of the veteran's left eye were not certain or near certain 
results of such treatment.  

Accordingly, the Board finds that the criteria for disability 
compensation benefits for a left eye disorder characterized 
as macular edema and inferior retinal vein occlusion of the 
left eye, under the provisions of 38 U.S.C.A. § 1151, have 
been met. 


ORDER

Entitlement to disability compensation benefits for a left 
eye disorder characterized as macular edema and inferior 
retinal vein occlusion of the left eye, under the provisions 
of 38 U.S.C.A. § 1151, is granted.  



REMAND

A significant change in the law occurred during the pendency 
of the veteran's earlier effective date appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than 
November 16, 1998 for the grant of a 
total rating based on individual 
unemployability.  If the benefit sought 
remains denied, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
accord them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this remand is to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



